                 Case 1:20-cv-01915-GBD-SLC Document 43 Filed 06/15/21 Page 1 of 1




                                                                                                 ANDREW CUDDY
                                                                                               MANAGING ATTORNEY


                                                                                                  BENJAMIN KOPP
          June 15, 2020                                                                        ASSOCIATE ATTORNEY
                                                                                            BKOPP@CUDDYLAWIFIRM.COM

          Hon. Sarah L. Cave                                                                 DIRECT DIAL 315-207-5584

          500 Pearl Street
          New York, NY 10007

          Re:     C.C., individually and on behalf of D.A. v. New York City Department of Education,
                  No. 1:20-cv-1915-GBD-SLC

          Dear Hon. Cave:

                 My office represents the Plaintiff in the above matter. Plaintiff respectively requests an
          adjournment of the Initial Pretrial Conference, currently scheduled for Thursday, June 17, 2021 at
          12:00 p.m., to: (i) a later time on June 17, 2021 between 2:00 p.m. and 3:30 p.m.; (ii) after 10:00
          a.m. on June 24, 2021; or (iii) as soon thereafter as is convenient for the Court. I have
          communicated with Defendant’s counsel, Lillian P. Wesley, who consents to this request.

                  This morning, in Y.S. et al. v. New York City Dept. of Educ. (1:21-cv-00711-MKV), where
          I am also the counsel of record, the Court issued an Order to Show Cause sua sponte, for a hearing
          on June 17, 2021 at 11:30 a.m., concerning the defendant’s noncompliance with a preliminary
          injunction, which needs immediate resolution. I would be unable to bring another attorney up-to-
          speed on the nuances of either case or communications with the respective opposing counsel prior
          to these current times.

                  The first three granted adjournments (i.e., 04/06/20, 06/29/20, 08/10/20) were in
          anticipation of settlement negotiations and a then-upcoming settlement conference. On December
          29, 2020, the parties requested a fourth adjournment of the IPC—also due to the then-upcoming
          settlement conference; and the Hon. George B. Daniels ordered the IPC canceled, with reference
          to Your Honor for pretrial supervision. Since the settlement conference, there have been two
          adjournments, both by Defendant and both granted—the first due to Defendant’s transition
          between attorneys, and the second due to the cyber-attack on the New York City Law Department.
Plaintiff's letter-motion requesting an adjournment of the Initial
Conference (ECF No. 42) is GRANTED, and the Initial Conference is                     Respectfully,
ADJOURNED to 2:00 pm on Thursday, June 17, 2021, on the Court's
                                                                                      s/ Benjamin M. Kopp
conference line. The parties are directed to call: (866) 390-1828; access
                                                                                      Benjamin M. Kopp
code: 380-9799, at the scheduled time.

The Clerk of Court is respectfully directed to close ECF No. 42.

SO ORDERED 6/15/2021



                     5693 SOUTH STREET ROAD, AUBURN, NEW YORK 13021 • FAX: 1-888-282-7785
